NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        DEC 7 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

KEVIN J. STAINBROOK,                            No.    20-36025

                Plaintiff-Appellant,            D.C. No. 3:19-cv-06185-MLP

 v.
                                                MEMORANDUM*
KILOLO KIJAKAZI, Acting Commissioner
of Social Security,

                Defendant-Appellee.

                  Appeal from the United States District Court
                     for the Western District of Washington
                 Michelle L. Peterson, Magistrate Judge, Presiding

                          Submitted November 9, 2021**
                              Seattle, Washington

Before: GOULD, TALLMAN, and BUMATAY, Circuit Judges.

      This appeal arises from the denial of Appellant Kevin Stainbrook’s

Application for Supplemental Security Income (“SSI Application”). The

Commissioner of the Social Security Administration (“Commissioner”) affirmed



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the denial of Appellant’s SSI Application after the Administrative Law Judge

(“ALJ”) found that Appellant was not disabled. Specifically, the ALJ found that

Appellant was not disabled under section 1614(a)(3)(A) of the Social Security Act

because, even considering Appellant’s impairments, Appellant was capable of

making a successful adjustment to other work that existed in the national economy

in significant numbers. Appellant requested reconsideration which was also

denied. Thereafter, Appellant filed a civil suit in the District Court for the Western

District of Washington, seeking judicial review of the ALJ’s decision. The district

court entered an Order affirming the ALJ’s decision, denying SSI benefits. Now,

Appellant challenges the district court’s decision alleging error.

      We review the district court’s judgment affirming the ALJ’s denial of SSI

benefits de novo, Tommasetti v. Astrue, 533 F.3d 1035, 1038 (9th Cir. 2008), “and

reverse only if the ALJ's decision was not supported by substantial evidence in the

record as a whole or if the ALJ applied the wrong legal standard.” Molina v.

Astrue, 674 F.3d 1104, 1110–11 (9th Cir. 2012).

      First, Appellant argues that the ALJ erred by failing to properly evaluate the

medical evidence and medical opinions in the record. The record does not support

this conclusion. The ALJ properly analyzed the medical opinions in the record,

weighed them, and properly disregarded only any medical opinion that was not

supported by the objective medical evidence. The ALJ “may disregard a medical


                                          2
opinion . . . inadequately supported by clinical findings.” Britton v. Colvin, 787 F.3d

1011, 1012 (9th Cir. 2015) (per curiam).

      Next, Appellant argues that the ALJ erred by discounting Appellant’s

subjective pain testimony. The ALJ discounted Appellant’s testimony because it

was not consistent with Appellant’s activities of daily living, and the objective

medical evidence in the record. Appellant’s testimony is contradicted by numerous

x-rays and medical opinions indicating that Appellant’s symptoms have stabilized.

“Contradiction with the medical record is a sufficient basis for rejecting the

claimant’s subjective testimony.” Carmickle v. Comm’r of Soc. Sec. Admin., 533

F.3d 1155, 1161 (9th Cir. 2008).

      Lastly, Appellant argues that his residual functioning capacity (“RFC”)

assessment was determined incorrectly because it did not account for the opinions

of two individuals, Dr. Donlon and Ms. Williams. Appellant’s RFC assessment

argument is premised on the asserted impropriety of the ALJ’s decision to discount

the opinions of Dr. Donlon and Ms. Williams. This argument is not persuasive

because we hold that the ALJ’s decision to discount the opinions of Dr. Donlon and

Ms. Williams was proper and supported by the objective medical record.

      AFFIRMED.




                                           3